Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 13, 2015

                                     No. 04-14-00825-CV

                         IN THE INT OF JNA, JAA, ABD, Children,

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02932
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on January 8, 2015. On January 8,
2015, appellant filed a motion requesting an extension of time to file the brief.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than January 28,
2015. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court